UNITED STATES DISTRICT COUR'I`
MIDDLE DISTR_ICT OF LOUISIANA
ROBERT B. TASSlN, J'R.
CIVIL ACTION
VERSUS

NO. 16-382-JWD-EWD
BOB BARKER COI\€[PANY, [NC.

OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate .Iudge's Report dated January 31, 2019, to which an opposition was
filed;

IT IS ORDER_`ED that the Motion to Dismiss, (R. Doc. 1?) is GRANTED [N PART
AND DENIED IN PART.

The Defendants’ Motion to Dismiss Plaintiff‘s claims against Robert Barker and
Nancy Ba.rker individually for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2)
is GRANTED, dismissing these claims with prejudice.

The Defendants’ Motion to Dismiss Plaintiff‘s claims under all theories of recovery
outside of the Louisiana Products Liability Act (“LPLA”), including all theories of strict
liability, negligence, redhibition, fraudulent misrepresentation and concealment, and breach
of implied warranty, as well as the LPLA claims based upon construction, composition, and
design is GRANTED, dismissing these claims with prejudice

The Defendant’s Motion to Dismiss Plainti’r`l’s causes of action based upon the LPLA

theories of inadequate warning and breach of express warranty is DENIED.
This matter is referred back to the magistrate judge for further proceedings

Signed irl Baton Rouge, Louisiana, on Februa_ry 13, 2019.

Mrom w. deGR.AVELLEs

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

